Citation Nr: 1016444	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to 
January 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision in which the RO denied 
service connection for right knee disability and for back 
disability.  The Veteran filed a notice of disagreement (NOD) 
in November 2006, and the RO issued a statement of the case 
(SOC) in July 2007.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month in July 2007.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.

The record reflects that the Veteran was previously 
represented by the Virginia Department of Veterans Services 
(VADVS).  In January 2010, after certification of the appeal 
to the Board, VADVS filed a motion, on behalf of the Veteran, 
for a change in representation due to the fact that VADVS had 
decided to terminate its full time representation before the 
Board because of budgetary restraints.  Attached to the 
motion was a power of attorney signed by the Veteran in favor 
of the American Legion (VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  
Good cause having been shown, the Board accepts the change in 
representation.  See 38 C.F.R. §§ 14.631, 20.1304(b) (2009). 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

During the March 2010 Board hearing, the Veteran testified 
that he was treated for right knee and back pain during 
service and that he continued to have right knee and back 
pain off and on after he was discharged from service, which 
he treated with over-the-counter pain medication.  He stated 
that he injured his right knee and underwent arthroscopic 
surgery in 2005.  He said that his back pain continued to 
progressively worsen and that a magnetic resonance imaging 
(MRI) revealed a disc bulge.  He asserted that his current 
right knee and back pain is related to military service.

The Veterans service treatment records (STRs) reflect that 
the Veteran complained of right knee and back pain during 
service.  In March 1986, he complained of a 4-day history of 
low back pain, which was thought to be exercise-related.  
Slight discomfort on range of motion was noted along with 
muscle spasms.  He was treated with Tylenol, analgesic balm, 
Parafon Forte, and warm soaks, and there are no follow-up 
records for back pain during service.  In June and July 1987, 
he complained of bilateral knee pain while standing for long 
periods and running; he was diagnosed with overuse syndrome 
and secondary ligament laxity.  In May 1990, he complained of 
left knee pain and was diagnosed with retropatellar pain 
syndrome (RPPS); at that time, he said that he had no pain in 
his right knee.  In September 1990, he complained of 
bilateral knee pain, which began in April or May; he was 
diagnosed with patellofemoral syndrome (PFS).  A November 
1990 physical therapy note reflects that the Veteran's 
bilateral knee pain was slowly resolving.  There are no 
follow-up records of any knee pain, and on January 1993 
discharge examination, his spine and lower extremities were 
normal and he denied any back or knee problems on the 
associated Report of Medical History (filled out by him).

Post discharge, private medical records from Dr. Carter show 
that the Veteran's complained of back pain in August 2004.  
In May 2005, the Veteran reported that he had been having 
back pain on and off from 1993.  In a September 2006 letter, 
Dr. Carter noted that MRIs in 2002 and 2005 revealed a disc 
bulge of the lumbar spine and foraminal narrowing.  Dr. 
Carter opined that these findings coincided with the 
Veteran's account of back pain during service.  

As regards the right knee, an August 2005 private medical 
record from Dr. Carter reflects the Veteran's complaint of a 
11/2 week-history of right knee pain.  Following a work-related 
injury of the right knee in September 2005, an MRI  revealed 
findings suggestive of medical collateral ligament (MCL) 
laxity, a medial meniscus tear, osteochondral change of the 
anterior aspect of the lateral femoral condyle, and a small 
joint effusion and tiny Baker's cyst.  In October 2005, the 
Veteran underwent arthroscopic surgery of the right knee, 
which involved arthroscopic debridement of chondral lesions 
of the right knee.  

A January 2006 private medical record from Dr. Cohn reflects 
that the Veteran was advised that he also had arthritis of 
the right knee, which was not related to the work-related 
injury.  In an October 2006 letter, a private chiropractor 
(K.F.) opined that it was "highly probable" that the 
Veteran continued to have PFS since military service and is 
now status-post right medial meniscus tear.  In a November 
2006 letter, Dr. Cohn opined that "to a degree of medical 
certainty, I believe it is possible that the veterans [sic] 
current condition was service connected."  Dr. Cohn further 
stated that the findings of the September 2005 MRI and 
October 2005 arthroscopic surgery were typical of 
degenerative arthritis.  

The report of the June 2007 VA examination reflects the 
Veteran's complaints of right knee pain from a torn medical 
meniscus and low back pain since November 1999.  The examiner 
noted that the Veteran was treated for left knee pain during 
service, but incorrectly stated that the Veteran had not been 
treated for right knee pain and that there was no reference 
to PFS or chondromalacia during service.  The examiner 
diagnosed the Veteran with status post arthroscopic surgery 
with scars of the right knee.  As regards the low back, the 
examiner found no pathology and gave no diagnosis.  The 
examiner opined that the presence of a "disc bulge" was not 
sufficient evidence to explain the cause of low back pain.

The Board finds that the June 2007 VA examination is 
inadequate for several reasons.  As regards the right knee, 
the VA examiner provided an incorrect history of the 
Veteran's service treatment records.  Moreover, records from 
Dr. Cohn, which were received after the examination, suggest 
that the Veteran has right knee arthritis (in addition to a 
medial meniscus tear).  While the examiner discussed the 
medial meniscus tear, there was no discussion of the chondral 
lesions that Dr. Cohn opined were suggestive of degenerative 
arthritis.  As regards the low back, the examiner provided 
insufficient rationale for the conclusion that the disc bulge 
shown on MRI did not explain the Veteran's back pain (other 
than to state that individuals with disc bulges often have no 
back pain, which is clearly not the case here).  Further, the 
examiner's conclusion that the Veteran has no low back 
pathology contradicts other evidence of record that shows low 
back pain with a disc bulge and foraminal narrowing.  

Given the in-service complaints and post-service findings of 
right knee and low back disabilities, the Veteran's 
assertions as to a relationship between these current 
disabilities and military service, and the absence of an 
adequate medical opinion on the questions of diagnosis and 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the claims for service 
connection.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo 
further VA orthopedic examination, by an appropriate 
physician (preferably, one who has not previously examined 
him), at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claims 
(as an original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that the to ensure that all due 
process requirements are met, and that the record before the 
examiner is complete, the RO should obtain and associate with 
the claims file all pertinent outstanding records.

The Board notes that, during the March 2010 hearing, the 
Veteran testified that he visited the emergency room at Fort 
Lewis for right knee pain during service.  These records are 
not included among the Veteran's service treatment records.  
Hence, the RO should attempt to obtain these records and 
associate them with the claims file, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain copies of any 
emergency room treatment for the Veteran 
at Fort Lewis (presumably, at Madigan Army 
Medical Center).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for right 
knee and back disabilities.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA orthopedic examination, by an 
appropriate physician (preferably, one who 
has not previously examined the Veteran), 
at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current disability(ies) of the right knee 
and back.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that the 
disability is the result of disease or 
injury incurred in or aggravated by the 
Veteran's military service.  

In rendering an opinion as regards the 
Veteran's back, the examiner should 
consider the Veteran's documented 
complaints of low back pain during 
service, assertions of low back pain since 
service, and post-service MRI findings of 
"disc bulge" and foraminal narrowing.  
As regards the right knee, the examiner 
should consider the Veteran's in-service 
diagnosis of PFS, assertions of right knee 
pain since service, intercurrent work-
related injury in September 2005; 
September 2005 MRI and October 2005 
arthroscopic surgery findings; opinion by 
Dr. Cohn that the Veteran has right knee 
arthritis; and opinion by the Veteran's 
private chiropractor (K.F.) that it is 
"highly probable" that the Veteran 
continues to have PFS.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered, as 
well ad clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


